
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 844
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Honoring Dr. Earnestine Thomas-Robertson
		  for 31 years of service in Academia at Los Angeles Southwest College (LASC), in
		  the Los Angeles Community College District, the largest community college
		  district in the Nation.
	
	
		Whereas, on November 5, 2009, Dr. Earnestine
			 Thomas-Robertson will officially retire from the Los Angeles Community College
			 District;
		Whereas Dr. Earnestine Thomas-Robertson has provided over
			 31 years of service to the Los Angeles Community College District, the County
			 of Los Angeles, international, national, and civic organizations;
		Whereas Dr. Earnestine Thomas-Robertson recognizes the
			 importance of involvement by the community in cultivating integrity,
			 commitment, and education within the Nation’s youth;
		Whereas Dr. Earnestine Thomas-Robertson’s dedicated
			 service and commitment to the development and education of Los Angeles youth
			 earned her the honor of being named recipient of the Esteemed Instructor Award
			 as well as Outstanding Administrator Award for three consecutive years;
		Whereas during her tenure, Earnestine Thomas-Robertson has
			 been a mentor, community organizer, and an inspiration to students, faculty
			 members, and college staff;
		Whereas Dr. Earnestine Thomas-Robertson served 10 years as
			 Professor of Political Science and International Relations, and Department
			 Chair of the Behavioral and Social Sciences;
		Whereas Dr. Earnestine Thomas-Robertson
			 conceptualized and developed innovative campus programs for students, such as
			 the Business Opportunities Day, Vocational Education Day, Mock Trial, Women in
			 Engineering Seminar Series, and the First and Second Annual Computer Integrated
			 Manufacturing Conferences;
		Whereas Dr. Earnestine Thomas-Robertson authored the
			 proposal and managed the College Workforce Competencies Program designed to
			 prepare students with workforce competencies and entry-level job skills;
		Whereas in 2001, Earnestine Thomas-Robertson earned her
			 Ed.D. in Institutional Management focusing her dissertation on Globalizing
			 Community College Curricula;
		Whereas Dr. Earnestine Thomas-Robertson organized and
			 developed 14 Strategies for The Development of the African American Manchild
			 Conferences (at Los Angeles City College, Los Angeles Southwest College,
			 Compton Community College, El Camino College, Cal State University Dominguez
			 Hills, and the University of Southern California) and 8 International Education
			 Day forums with campus-wide participation at Los Angeles Southwest College
			 (LASC);
		Whereas Dr. Earnestine Thomas-Robertson served 5 years as
			 Dean and Associate Dean of Vocational and Technical Education;
		Whereas Dr. Earnestine Thomas-Robertson established the
			 Los Angeles Southwest College Council on Vocational Education to empower the
			 community and promote responsibility and accountability;
		Whereas Dr. Earnestine Thomas-Robertson authored LASC’s
			 first Tech Prep proposal and organized the Tech Prep Consortium in
			 collaboration with four feeder high schools, the Maxine Waters Employment
			 Preparation Program, and local business and industry partners;
		Whereas Dr. Earnestine Thomas-Robertson managed two
			 $5,000,000 grants in Special Funds, separate from the college academic budget,
			 including a Department of Education Title III Grant;
		Whereas Dr. Earnestine Thomas-Robertson chaired the
			 executive committee for the African American Civil Rights Complete Count
			 Committee for the 2000 Census;
		Whereas Dr. Earnestine Thomas-Robertson received a
			 commendation from the Los Angeles City Council for outstanding contributions to
			 the City of Los Angeles and higher education;
		Whereas Dr. Earnestine Thomas-Robertson served 15 years as
			 Curriculum Dean in Academic Affairs and facilitated the progressive
			 Pan-American Studies Program;
		Whereas Dr. Earnestine Thomas-Robertson provided 15 years
			 of direct faculty supervision and consultation with department chairs regarding
			 the preparation of the College Schedule, development of the College Operational
			 Plan, and curriculum, academic, and budget management to ensure that college
			 needs and resources were matched;
		Whereas in her capacity as Dean of Academic Affairs for
			 Los Angeles Southwest College, Dr. Earnestine Thomas-Robertson developed and
			 presented a series of informative presentations on Performance Based Funding
			 and California’s Partnership for Excellence Program for the College Council of
			 Instruction;
		Whereas as Dean of Academic Affairs at Los Angeles
			 Southwest College, Dr. Earnestine Thomas-Robertson was instrumental in the
			 relocation of instructional programs to new facilities (classrooms and labs)
			 and the development of a new communications and technology infrastructure;
			 and
		Whereas in her retirement, Dr. Earnestine
			 Thomas-Robertson will scribe two books and expand her role as servant leader to
			 the Los Angeles-Lusaka Sister City Committee and the International Sister
			 Cities Organization of Los Angeles with a particular emphasis on Africa and in
			 that capacity she will continue to work with world leaders to promote the
			 concept of interdependence among nations to further advance the art of
			 negotiation and citizen diplomacy: Now, therefore, be it
		
	
		That the House of Representatives honors
			 Dr. Earnestine Thomas-Robertson for 31 years of service in academia in the Los
			 Angeles Community College District.
		
